DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 07/07/2022.
Claims 1-4, 8-12, 14, and 16-19 are pending with this amendment. Claims 1-4, 8-12, 14, and 16-19 are amended. Claims 5 and 15 are canceled. Claims 6, 7, 13 and 20 were canceled previously. Claims 1, 8, and 4 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022  has been entered.
Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that recite circuitry in terms of the functions it performs, or the manner in which it is operated, and are not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: claims 1-4, 14, and 16-19.
1) “device in preamble of claims 1, 14 ( and inclusive of 1-4, 14, and 16-19)
2) “processor” in claim 1, line 6 (and inclusive of claims 1-4)
3) “power circuit” in claim 1, line 9 (and inclusive of claims 1-4)
4) “processor” in claim 14, line 3 (and inclusive of claims 14, 16-19)
5) “circuit” in claim 14, line 10 (and inclusive of claims 14, 16-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

6.	Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-4, 14, and 16-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The functional claim limitations recited in apparatus claims 1-4, 14, and 16-19 are unlimited. See MPEP 2173.05(g). The unlimited functional claim limitations are linked to the following claimed devices:
As discussed above, the following limitations are not interpreted as invoking 112(f):
1) “device in preamble of claims 1, 14 ( and inclusive of 1-4, 14, and 16-19)
2) “processor” in claim 1, line 6 (and inclusive of claims 1-4)
3) “power circuit” in claim 1, line 9 (and inclusive of claims 1-4)
4) “processor” in claim 14, line 3 (and inclusive of claims 14, 16-19)
5) “circuit” in claim 14, line 10 (and inclusive of claims 14, 16-19)
Additionally, applicant amended claims and the recited method steps in these apparatus claims are unlinked to any recognizable circuit, but instead are pure functional claim limitations performable by “device”,  “processor”, “power circuit” , “circuit” included in the “device”.
To be supported by adequate written description, however, applicant must describe not just what the “device”, “processor”, “power circuit” , “circuit” do, but must describe what these circuits uniquely have to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.
The terms “device”, “processor”, “power circuit” , “circuit”  have not been described such that a person having ordinary skill in the art would visualize or recognize the identity of the circuit by either their device labels or by their functions. The “processor” and “apparatus” are too generic and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
Spec does not describe enough “device” circuitry/ hooks for performing cited functions (see spec pages 4-6). “Processor” is only described in applicant’s Specification (e.g., Spec. pages 5, 6) in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function. Further, the functions the “processor” is recited to perform or to be configured to perform for example detection and state response under “malicious attack” (page 5) by detecting such signals and changing with state/ frequency response has not been described in a manner to show what circuitry is required to perform the computation; applicant only describes the result of the function but not the identity of the circuitry required for the function. The processor components or processor algorithm for performing the functions claimed in the apparatus claims, were not shown in any figure or described in any detail other than by way of the functions. The only Figures showing “structure” is Figures 1, which only show generic block diagrams having blocks labeled as CPU that persons skilled in the art would be unable to visual or recognize the identity of the actual circuitry or its functional description. Detailed algorithm of processor or, CPU function is absent in spec. Similarly,  “power circuit”  or  “circuit”  is only described in applicant’s Specification (e.g., Spec. pages 4, 5, 6) in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function.  Further, the functions the ““power circuit”  or  “circuit”  is recited to perform or to be configured to perform for example interrupt power supply/ switches, stopping power pulse, adjusting duration in response has not been described in a manner to show what circuitry is required to perform the computation; applicant only describes the result of the function but not the identity of the circuitry required for the function.
Claim limitation detailed analysis in the following (in this regard):
Claim 1.  A device comprising: 
a dynamic random access memory which, in operation, stores data, a remanence time of the dynamic random access memory being a time during which the data are kept in the memory after a supply of power to the dynamic random access memory is stopped;  (Requires disclosure of e.g. refresh execution determining unit, refresh period generator.  See e.g. US 5027327 A Figure 4 - Figure 9 and associated disclosure which demonstrates sufficient written description in this regard)
a processor configured to output a state signal, wherein the state signal includes a plurality of first power pulses, wherein a first separation time between the first power pulses indicates whether or not the processor is in a malfunction state; and (Requires disclosure of e.g. detection unit for env condition/ malfunction or, “malicious attack” detection. Power pulse or state signal generation unit is missing. CPU/ Processor detailed algorithm is missing. See e.g. US 7,139,937 B1 Fig. 1-Fig. 10 and associated disclosure which demonstrates sufficient written description in this regard)
a power circuit which, in operation, sends a plurality of second power pulses to the volatile dynamic random access memory, consecutive pulses of the plurality of second power pulses being separated by a duration that is shorter than the remanence time of said volatile dynamic random access memory, (Requires disclosure of e.g. duration calculation and pulse generation unit. Alternately, requires disclosure of e.g. refresh execution determining unit, refresh period generator.  See e.g. US 5027327 A Figure 4 - Figure 9 and associated disclosure which demonstrates sufficient written description in this regard. See e.g. US 20210208803 A1)
wherein the power circuit, in operation, interrupts is configured to receive the state signal and to interrupt the supply of power to the second power pulses to the volatile dynamic random access memory in response to a first the first separation time of the first power pulses of the state signal from the processor being larger than the second separation time. Indicating a malfunction of the processor. (Requires disclosure of e.g. power interrupt or reset circuitry or Security Circuitry performing data safety. See e.g. US 20210208803 A1, e.g. US 7,139,937 B1)
Claim 2.  The power circuit according to claim 1, wherein said duration the second separation time is between 55 and 75% of the remanence time. (Requires disclosure of e.g. duration calculation and pulse generation unit)
Claim 3. The power circuit according to claim 1, wherein the second power pulses are periodic. (Requires disclosure of e.g. duration calculation and pulse generation unit)
Claim 4.  The power circuit according to claim 1, wherein the pulses have a duration of second separation time is approximately 100 nanoseconds. (Requires disclosure of e.g. duration calculation and pulse generation unit)
Claims 14, 16-19: see above analysis for claims 1-4
In other words, applicant only describes a method, not the apparatus; applicant does not have support for an apparatus claim. The description in specification  seems to suggest applicant’s disclosed methods are computer-implemented functional claim limitations. However, it does not appear a general purpose processor or power circuit would perform the recited functions, without special programming. Further, applicant has not described the algorithm necessary to program a device, a processor and/ or power circuit to perform this functionality. 
An applicant cannot obtain greater coverage by failing to describe their invention than by describing it as the statute requires. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). By not describing the “device”, “processor”, “power circuit” , “circuit”  for performing the claimed functions and by not describing the algorithm used by the “device”, “processor”, “power circuit” , “circuit”   to perform the claimed functions, applicant’s specification fails to meet the written description requirement by only describing a generic invention that it purports to claim. See Ariad, 598 F.3d at 1351. The detailed identity of what is performing the recited functionality (e.g. see details below) must be conveyed. University of Rochester, 358 F.3d at 923.
The apparatus claims’ apparatus limitations are merely mentioned in the disclosure as  unspecified and unrecognizable functional results (corresponds to drawing 1 description in pages 4-6)  strictly in terms of functional results and very specific functional tasks. These specific tasks require showing of specific circuitry or hardware, which is absent from applicant’s disclosure.
Although all claims are rejected under 112(a), written description, the examiners still consider the subject matter in making rejections based upon prior art because this written description rejection may be overcome by applicant. Cf. MPEP 2163.06.
Applicant is invited to submit patents, printed publications, evidence of sale, evidence of public use or anything otherwise publicly available that would demonstrate that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited. Alternately, applicant is invited to submit affidavits or declarations, along with supporting exhibits, to prove that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited.

8.	Claim Rejections - 35 USC § 112(b) Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11(a).	Claims  1-4, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above regarding claim interpretation and 112(a) written description rejection, the following limitations are not interpreted as invoking 112(f) and lack adequate written description for the reasons discussed above:
1) “device in preamble of claims 1, 14 ( and inclusive of 1-4, 14, and 16-19)
2) “processor” in claim 1, line 6 (and inclusive of claims 1-4)
3) “power circuit” in claim 1, line 9 (and inclusive of claims 1-4)
4) “processor” in claim 14, line 3 (and inclusive of claims 14, 16-19)
5) “circuit” in claim 14, line 10 (and inclusive of claims 14, 16-19)
As mentioned above, the application disclosure does not provide any description as to what the “device”, “processor”, “power circuit” , “circuit” are; they are only described in terms of the functions they perform. A person skilled in the art would not recognize the structure for processor that performs the claimed or described functions. Applicant did not describe the algorithm or programming for “device”,  “processor”, “power circuit” , “circuit”. The detailed identities of the components required to perform the recited function are unknown (see written description requirement rejection).
A persons skilled in the art would be unable to visualize or recognize the structure required to perform the method steps recited in claims 1-4, 14, and 16-19 .
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. MPEP 2181 II. B  discloses “merely referencing” a processor/ computer, circuitry ts that is essential to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008);Rodriguez, 92 USPQ2d at 1405-06.”
	In response to this definiteness rejection, applicant may file a satisfactory response by: (1) modifying the claim language identified as unclear; (2) filing a separate definition of the unclear language; or (3) in an appropriate case, persuasively explaining for the record why the claim language at issue is not actually unclear. See In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
The degree of uncertainty is great in this application (see In re Steele, 305 F.2d 859 (CCPA 1962), however for purposes of compact prosecution, the claims will be treated according to what appears to be applicant’s invention.

Response to Arguments
Previous  objections, previous 112 rejections are withdrawn and MOOT in this regards.
MOOT with respect to previous prior art rejections. 
See new rejections.


Prior Art Not Relied Upon & Analysis
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lueck et al (US 2013/0326206 A1): disclosure applicable for all claims.
Claims 1, 8 AND 14 ARE SUBJECT TO  ANTICIPATION REJECTION OVER  Lueck et al (US 2013/0326206 A1).
For memory device claim 1, 14, the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Lueck’s device (Fig. 1) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I). This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)). Although the pertinence of Lueck is apparent (37 C.F.R. 1.104(c)(2)), Examiner’s Markups is provided for clarity purposes to advance prosecution.


    PNG
    media_image1.png
    877
    1219
    media_image1.png
    Greyscale


For method claim 8, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”).

Further, Based on French Office Search Report and Rejection FA 867364, FR 1903748, Han 14, 2020 (RAPPORT DE RECHERCHE, PRELIMINAIRE), following 35 USC type obviousness rejection can be imposed at least Claims 1, 8, 14
EP 0 715 311 A2 (HITACHI Maxwell) 
Sugawara (US 5,430,681 A). Analysis not shown
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Allowable Subject Matter
Method claims 8-12 are indicated as allowable. However, applicant is suggested to look at “Prior Art Not Relied Upon” section and associated analysis on claim 14. Applicant is suggested to make amendment to independent method claim 8 to incorporate claim 10 limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825